DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 3/2/2021.
The claims 1, 12, and 17 have been amended. Claims 6 and 14 have been cancelled.  
In view of the amendments, the Objection to claims 1 and 17 have been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/2/2021, with respect to Claims 1-5, 7-13, and 15-17 have been fully considered and are persuasive in view of the amendments.  The Rejection of the claims has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jang on 3/25/2021.
The application has been amended as follows: 
IN CLAIM 1:
REPLACE
A stack-type stator comprising: a multi-layer substrate having a first through hole; a coil pattern formed on respective substrates of the multi-layer substrate and to surround the plurality of first through holes and to form a plurality of turns; a stator yoke disposed at a lower portion of the multi-layer substrate and having a second through hole at a position corresponding to the first through hole; and a divided core having one side protruding above the coil pattern formed on the uppermost layer of 
WITH
A stack-type stator comprising: a multi-layer substrate having a plurality of first through holes; a plurality of coil patterns formed on respective substrates of the multi-layer substrate and each respectively surrounding the plurality of first through holes and forming a plurality of turns; a stator yoke disposed at a lower portion of the multi-layer substrate and having a plurality of second through holes each respectively at a position corresponding to each first through hole; and plurality of divided cores each having one side protruding above a respective coil pattern formed on the uppermost layer of the multi-layer substrate and the other side being coupled to the corresponding second through hole of the stator yoke through the first through hole of the multi-layer substrate, wherein the plurality of the first and second through holes and the coil patterns are each in a fan shape and the coil pattern comprises a pair of radial pattern portions arranged along the radial direction.
IN CLAIM 7:
REPLACE
The stack-type stator of claim 1, wherein the coil pattern is formed in plurality, the plurality of coil patterns are connected by a three-phase Y-connection method, and the plurality of coil patterns arranged on respective phases are connected in parallel or in series.
WITH
The stack-type stator of claim 1, wherein the plurality of coil patterns are connected by a three-phase Y-connection method, and the plurality of coil patterns arranged on respective phases are connected in parallel or in series.
IN CLAIM 12:
	REPLACE
	A slim motor comprising: a base plate; a support shaft having one end fixed to the base plate; a bushing rotatably supported on the support shaft; a rotor having a central portion of a back yoke coupled to an outer periphery of the bushing and a plurality of magnets disposed at a lower portion of the back yoke; and a stack-type stator disposed above the base plate so as to face the rotor, wherein the stack-type stator comprises: a multi-layer substrate having a first through hole; a coil pattern formed on the respective substrates of the multi-layer substrate and to surround the plurality of first through holes and to form a plurality of turns; a stator yoke disposed at a lower portion of the multi-layer substrate and having a second through hole at a position corresponding to the first through hole; and a divided core having one side protruding above the coil pattern formed on the uppermost layer of the multi-layer substrate and the other side being coupled to the second through hole of the stator yoke through the first through hole of the multi-layer substrate, and wherein the first and second through holes are arranged in a radial direction in a rectangular shape, the divided core is formed of a plurality of iron pieces laminated along the radial direction, and the plurality of iron pieces each comprises one side protruding from both ends thereof in a round shape to form a shoe portion, and the other side protruding in a rectangular shape to form a tooth portion.
	WITH
	A slim motor comprising: a base plate; a support shaft having one end fixed to the base plate; a bushing rotatably supported on the support shaft; a rotor having a central portion of a back yoke coupled to an outer periphery of the bushing and a plurality of magnets disposed at a lower portion of the back yoke; and a stack-type stator disposed above the base plate so as to face the rotor, wherein the stack-type stator comprises: a multi-layer substrate having a plurality of first through holes; a plurality of coil patterns formed on respective substrates of the multi-layer substrate and each respectively 
	IN CLAIM 16:
	REPLACE
	The slim motor of claim 15, wherein the stator yoke comprises: an annular portion having a plurality of second through holes at a position corresponding to the first through hole; and a plurality of extensions extending radially from the annular portion and having a leading end supported on the base plate.
	WITH
	The slim motor of claim 15, wherein the stator yoke comprises: an annular portion having the plurality of second through holes at a position each corresponding to the respective first through holes; and a plurality of extensions extending radially from the annular portion and having a leading end supported on the base plate.

Allowable Subject Matter
Claims 1-5, 7-13, and 15-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A stack-type stator comprising: a multi-layer substrate having a plurality of first through holes; a plurality of coil patterns formed on respective substrates of the multi-layer substrate and each respectively surrounding the plurality of first through holes and forming a plurality of turns; a stator yoke disposed at a lower portion of the multi-layer substrate and having a plurality of second through holes each respectively at a position corresponding to each first through hole; and plurality of divided cores each having one side protruding above a respective coil pattern formed on the uppermost layer of the multi-layer substrate and the other side being coupled to the corresponding second through hole of the stator yoke through the first through hole of the multi-layer substrate, wherein the plurality of the first and second through holes and the coil patterns are each in a fan shape and the coil pattern comprises a pair of radial pattern portions arranged along the radial direction.”
Claim 12: “A slim motor comprising: a base plate; a support shaft having one end fixed to the base plate; a bushing rotatably supported on the support shaft; a rotor having a central portion of a back yoke coupled to an outer periphery of the bushing and a plurality of magnets disposed at a lower portion of the back yoke; and a stack-type stator disposed above the base plate so as to face the rotor, wherein the stack-type stator comprises: a multi-layer substrate having a plurality of first through holes; a plurality of coil patterns formed on respective substrates of the multi-layer substrate and each respectively surrounding the plurality of first through holes and forming a plurality of turns; a stator yoke disposed at a lower portion of the multi-layer substrate and having a plurality of second through and wherein the corresponding first and second through holes are arranged in a radial direction in a rectangular shape, the divided core is formed of a plurality of iron pieces laminated along the radial direction, and the plurality of iron pieces each comprises one side protruding from both ends thereof in a round shape to form a shoe portion, and the other side protruding in a rectangular shape to form a tooth portion.”
Claim 17: ” A blower for an air purification system comprising: an axial gap type motor; and an impeller coupled to the axial gap type motor to suck air in a vehicle, wherein the axial gap type motor comprises: a stack-type stator disposed above a base plate; and a rotor disposed in opposition to the stack-type stator with an air gap above the stack-type stator, wherein the stack-type stator comprises: a multi-layer substrate having a first through hole; a coil pattern formed on the respective substrates of the multi-layer substrate and to surround the first through hole and to form a plurality of turns; a stator yoke disposed at a lower portion of the multi-layer substrate and having a second through hole at a position corresponding to the first through hole; and a divided core having one side protruding above the coil pattern formed on the uppermost layer of the multi-layer substrate and the other side being coupled to the second through hole of the stator yoke through the first through hole of the multi-layer substrate, wherein the base plate is a stator yoke, and wherein the first and second through holes are arranged in a radial direction in a rectangular shape, the divided core is formed of a plurality of iron pieces laminated along the radial direction, and the plurality of iron pieces each comprises one side protruding from both ends thereof in a round shape to form a shoe portion, and the other side protruding in a rectangular shape to form a tooth portion.”

Therefore claims 1-5, 7-13, and 15-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheung et al. (US 2016/0241117) teaches a disc power generator having an armature disposed on a board, with multiple coils arranged in a spiral form on said board.
Koenen et al. (US 2018/0175691) teaches a flywheel having a printed circuit board, the printed circuit board having a plurality of coils integrated into said circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RASHAD H. JOHNSON
Examiner
Art Unit 2832


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832